Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA


  LAURA LOOMER,

                     Plaintiff,

         v.                                   Case No. 9:19-cv-80893-RS

  FACEBOOK, INC.,                             The Honorable Rodney Smith

                     Defendant.



                 DEFENDANT FACEBOOK, INC.’S MOTION TO DISMISS
              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)
                   AND INCORPORATED MEMORANDUM OF LAW



                                      GELBER SCHACHTER & GREENBERG, P.A.
                                      Brian W. Toth
                                      Natalia B. McGinn
                                      1221 Brickell Avenue
                                      Suite 2010
                                      Miami, Florida 33131
                                      Phone: (305) 728-0965
                                      Fax: (305) 728-0951
                                      btoth@gsgpa.com
                                      nmcginn@gsgpa.com

                                      DAVIS WRIGHT TREMAINE LLP
                                      Laura R. Handman*
                                      Alison Schary*
                                      Chelsea T. Kelly*
                                      1919 Pennsylvania Avenue, N.W.
                                      Suite 800
                                      Washington, DC 20006
                                      Phone: (202) 973-4224
                                      Fax: (202) 973-4450
                                      laurahandman@dwt.com
                                      alisonschary@dwt.com
                                      chelseakelly@dwt.com

                                      Counsel for Defendant Facebook, Inc.
                                      *Admitted pro hac vice.
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 2 of 20



                                     I.     INTRODUCTION
         On May 2, 2019, Facebook removed Plaintiff Laura Loomer’s accounts from its platform

  as part of its efforts to ban individuals and organizations that “amplify or traffic in hate.” 1

  Ms. Loomer already lost one lawsuit challenging Facebook’s exercise of its editorial decisions.

  She now again asks a court to punish Facebook for deactivating her accounts, claiming Facebook

  defamed her when it explained the basis for its decision—that Ms. Loomer, along with others such

  as Louis Farrakhan and Alex Jones, violated Facebook’s Dangerous Individuals and Organizations

  (“DIO”) policy. Ms. Loomer has failed to state a claim upon which relief can be granted.

         First, Ms. Loomer has failed to allege a critical element of a defamation claim—that the

  challenged statements are false. She claims Facebook labeled her as a “dangerous” person who

  promotes hate—yet, the First Amendment has long protected such statements because they are

  opinions that are not capable of being proven true or false. Public news reports show Ms. Loomer

  has repeatedly and vehemently denounced Islam, calling it a “cancer on humanity,” and has

  associated with individuals widely regarded as white nationalists. The opinion that this or other

  conduct may mean she is “dangerous” or “promotes hate” is protected. This is particularly so

  given that Facebook expressly disclosed the factors it considered in developing its opinions—

  leaving a reader to draw his or her own conclusions. Nor can Ms. Loomer evade the opinion

  doctrine based on a tortured reading of Facebook’s statements to create allegedly false

  “implications” that it did not make.

         Second, Ms. Loomer, a self-described well-known activist, does not and cannot plead that

  Facebook acted with the requisite degree of fault. Because she is a public figure, she must allege

  actual malice—that is, Facebook knew its statements were false or recklessly disregarded whether


  1
   See Facebook Civil Rights Audit Progress Report, attached hereto as Exhibit 1, cited in Am.
  Compl. ¶ 27 and note 7.


                                                  1
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 3 of 20



  they were false. It is insufficient to allege in conclusory fashion, as Ms. Loomer has, that Facebook

  “knew that [it was] false and misleading” to call her “dangerous” or suggest that she “promoted

  . . . hate,” or that it “at a minimum acted and published with a reckless disregard for the truth.”

  Am. Compl. ¶¶ 29-31. Nor can Ms. Loomer fix this fatal flaw through amendment. Although she

  insists she does not “promote[] . . . hate” and is not “dangerous,” this is clearly an issue where, at

  a minimum, reasonable minds can disagree—as demonstrated by Ms. Loomer’s admission that

  other companies have banned her from their platforms for similar reasons. Where, as here, the

  challenged statements are “one of a number of possible rational interpretations” of a situation that

  “bristle[s] with ambiguities,” there can be no finding of actual malice because it is not possible to

  prove the defendant knew its interpretation was objectively false. Time, Inc. v. Pape, 401 U.S.

  279, 290 (1971). The Court should dismiss Ms. Loomer’s claims for this independent reason.

         Third, to the extent Ms. Loomer’s claim targets Facebook’s decision to deactivate her

  accounts, it is also deficient. Under well-established law, neither Facebook nor any other publisher

  can be liable for failing to publish someone else’s message. The First Amendment provides

  absolute protection for such decisions.

         The Court should dismiss the claims and do so promptly. Permitting the case to proceed

  would not only discourage platforms from policing their services for objectionable content, but

  also undermine the “powerful interest in ensuring that free speech is not unduly burdened by the

  necessity of defending against expensive yet groundless litigation.” Michel v. NYP Holdings, Inc.,

  816 F.3d 686, 702 (11th Cir. 2016).




                                                    2
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 4 of 20



                                       II.     BACKGROUND 2

            Ms. Loomer alleges she is a “well-known conservative investigative journalist” and

  “conservative Jewish female activist.”        Am. Compl. ¶¶ 1, 2 (at 2).            On her website,

  http://lauraloomer.us (cited id. ¶ 20 n.4), she describes herself as a “Guerrilla-style” journalist who

  “often conducts ambush interviews on live stream,” a tactic she calls “getting ‘Loomered.’” 3 Ms.

  Loomer often posts these videos to her website, as well as short articles about her political actions

  and topics such as “Islam in America.” 4

            Facebook is the world’s largest social media platform, with more than 2 billion users.

  Facebook prohibits its users from violating its Community Standards, including its Dangerous

  Individuals and Organizations (“DIO”) policy, described in the Amended Complaint. See Am.

  Compl. ¶ 9. Under the DIO policy, on which the Amended Complaint relies, Facebook does not

  allow certain individuals and organizations to have a presence on its platform. 5 Relevant here, the

  policy bars from Facebook organizations or individuals involved in “organized hate.” Id. The

  policy defines a “hate organization” as “[a]ny association of three or more people that is organized

  under a name, sign, or symbol and that has an ideology, statements, or physical actions that attack



  2
     The facts set forth in this section are taken from the allegations of the Amended Complaint,
  documents cited or otherwise incorporated by reference into the Amended Complaint, and other
  information of which the Court may take judicial notice. See, e.g., Turner v. Wells, 879 F.3d 1254,
  1272 & n.5 (11th Cir. 2018) (taking judicial notice of existence of videos and articles about
  defamation plaintiff, without considering them for the truth of the matters asserted) (citing U.S. ex
  rel. Osheroff v. Humana, Inc., 776 F.3d 805, 815 n.4 (11th Cir. 2015) (courts may take judicial
  notice of documents such as newspaper articles for a limited purpose, but not for determining the
  truth of those statements)). Facebook asks the Court to take judicial notice of Facebook’s DIO
  policy, Ms. Loomer’s website, and the news articles described in Section II, but only for the fact
  of their existence, not the truth of the statements therein.
  3
      https://lauraloomer.us/press-kit/#.XXazeyhKiUk (Ex. 2).
  4
      https://lauraloomer.us/category/islam-in-america/#.XXazwChKiUk (Ex. 3).
  5
      A copy of the DIO policy is attached hereto as Exhibit 4.


                                                    3
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 5 of 20



  individuals based on characteristics, including race, religious affiliation, nationality, ethnicity,

  gender, sex, sexual orientation, serious disease or disability.” Ex. 4 at 2. The policy also states

  that Facebook does not permit “content that praises” or “coordination of support for” “any of the

  above organizations or individuals or any acts committed by them.” Id. at 3.

            In late 2018, Twitter banned Ms. Loomer for posting a tweet claiming Congresswoman

  Ilhan Omar was “anti Jewish.” See Am. Compl. ¶ 12. Last year, Facebook temporarily suspended

  Ms. Loomer’s account for violation of the DIO policy, prompting her to file a lawsuit in the District

  of Columbia, alleging, among other things, that Facebook conspired with other companies to

  suppress conservative viewpoints. On March 14, 2019, the court dismissed the claims, and Ms.

  Loomer appealed. Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30, 34 (D.D.C. 2019),

  appeal filed, No. 19-7030 (D.C. Cir. Apr. 17, 2019). On May 2, 2019, Facebook permanently

  removed Ms. Loomer’s accounts from its platforms, along with the accounts of Milo

  Yiannopoulos, Paul Joseph Watson, Paul Nehlen, Alex Jones, Louis Farrakhan, and InfoWars.

  Am. Compl. ¶ 5. On her website, Ms. Loomer calls herself the “most banned woman in the world,”

  announcing that she has also been banned by PayPal, Lyft, GoFundMe, Venmo, Medium,

  TeeSpring, and Uber Eats, 6 as well as by the Conservative Political Action Conference after she

  harassed reporters at its March 2019 conference. 7

            Facebook’s decision to remove these accounts drew widespread media coverage.

  Ms. Loomer relies upon and quotes from one of these articles in her Amended Complaint, a CNN

  report headlined “Louis Farrakhan, Alex Jones and Other ‘Dangerous’ Voices Banned by

  Facebook and Instagram” (attached hereto as Exhibit 7). See Am. Compl. ¶ 6, 8. The CNN Article


  6
   https://lauraloomer.us/2019/05/02/i-am-now-the-most-banned-woman-in-the-world/
  #.XW3JbihKhPY (Ex. 5).
  7
      https://lauraloomer.us/2019/03/02/breaking-cpac-bans-laura-loomer/#.XW3JKShKhPY (Ex. 6).


                                                   4
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 6 of 20



  begins with three paragraphs explaining that Facebook has banned several individuals from its

  platform. Ex. 7 at 1-2. It then quotes a statement by a Facebook spokesperson regarding the

  account removals:

         “We’ve always banned individuals or organizations that promote or engage in
         violence and hate, regardless of ideology,” a Facebook spokesperson said in a
         statement provided to CNN Business. “The process for evaluating potential
         violators is extensive and it is what led us to our decision to remove these accounts
         today.”

  Id. at 2. Ms. Loomer alleges that this quotation explains Facebook’s “justification behind Ms.

  Loomer’s ban.” Am. Compl. ¶ 6. The CNN Article also states:

         A Facebook spokesperson told CNN Business the company goes through a lengthy
         process and takes into consideration a number of factors before determining an
         individual to be “dangerous.”

         The Facebook spokesperson said such factors include whether the person or
         organization has ever called for violence against individuals based on race,
         ethnicity, or national origin; whether the person has been identified with a hateful
         ideology; whether they use hate speech or slurs in their about section on their social
         media profiles; and whether they have had pages or groups removed from Facebook
         for violating hate speech rules.

  See id. ¶¶ 7-8; see also Ex. 7 at 2-3.

         Numerous other news outlets also reported on the story, including by reporting examples

  provided by Facebook for deactivating the accounts of each individual.           For Ms. Loomer,

  Facebook told news organizations that she had appeared with Gavin McInnes, the leader of the

  far-right “Western chauvinist” organization called the “Proud Boys,” and expressed support for

  Faith Goldy, a far-right political activist who has espoused theories of “white genocide”—both of

  whom were previously banned from Facebook pursuant to the DIO policy. 8


  8
    See, e.g., Casey Newton, Facebook bans Alex Jones and Laura Loomer for violating its policies
  against dangerous individuals, The Verge (May 2, 2019), available at https://www.theverge.com
  /2019/5/2/18526964/facebook-ban-alex-jones-laura-loomer-milo-louis-farrakhan (Ex. 8);
  Dave Lee, Facebooks bans ‘dangerous individuals’, BBC (May 3, 2019), available at
  https://www.bbc.com/news/technology-48142098 (Ex. 9); Elizabeth Dwoskin and Craig Timberg,


                                                   5
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 7 of 20



         On June 30, 2019, Facebook published a second installment of its Civil Rights Audit

  Progress Report. The Audit also describes Facebook’s decision to deactivate the accounts of Ms.

  Loomer and others in May 2019:

         In recent months, Facebook has continued to apply its “Dangerous Individuals and
         Organizations” policy, which bans organizations or individuals from the platform
         when they meet certain hate or violence criteria. Under that policy, individuals or
         organizations that amplify or traffic in hate are banned from the platform, as was
         the case with Facebook’s recent bans of Alex Jones, Milo Yiannopolous, Laura
         Loomer, Minister Louis Farrakhan and others.
  Am. Compl. ¶ 27 (emphasis added). See also Ex. 1.
         Ms. Loomer is no stranger to controversy. She has made news, for example, by:
            •   calling the national media “ISIS” while interrupting a performance of
                Shakespeare’s Julius Caesar in New York’s Central Park;
            •   calling for “a non Islamic form of [U]ber or [L]yft because I never want to
                support another Islamic immigrant driver”;
            •   protesting Speaker of the House of Representatives Nancy Pelosi’s stance on
                immigration by setting up a “sanctuary” tent on Pelosi’s property in northern
                California;
            •   along with her associates, protesting California Governor Gavin Newsom’s
                immigration policies at the Governor’s Mansion in Sacramento, California
                while wearing sombreros, serapes, and fake moustaches; and
            •   posting an Instagram video in which she said “Islam is a cancer on society.
                Islam is a cancer on humanity, and Muslims should not be allowed to seek
                positions of political office in this country. It should be illegal.” 9


  Facebook bans extremist leaders including Louis Farrakhan, Alex Jones and Milo Yiannopolous
  for being ‘dangerous’, Wash. Post (May 2, 2019), available at https://www.washingtonpost.com/
  technology/2019/05/02/facebook-bans-extremist-leaders-including-louis-farrakhan-alex-jones-
  milo-yiannopoulos-being-dangerous/ (Ex. 10); Queenie Wong, Facebook and Instagram ban Alex
  Jones, Milo Yiannopoulos, other far-right figures, CNET (May 3, 2019), available at
  https://www.cnet.com/news/facebook-and-instagram-ban-alex-jones-milo-yiannopoulos-and-
  other-far-right-leaders/ (Ex. 11).
  9
   See, e.g., Andrew Marantz, Behind the Scenes with the Right Wing Activist who Crashed “Julius
  Caesar”, The New Yorker (June 20, 2017), available at https://www.newyorker.com/news/news-
  desk/behind-the-scenes-with-the-right-wing-activist-who-crashed-julius-caesar-laura-loomer
  (Ex. 12); Tom McKay, Far Right Twitter Personality Laura Loomer Banned From Uber, Lyft for
  Racist Tweets, Gizmodo (Nov. 1, 2017), available at https://gizmodo.com/far-right-twitter-
  personality-laura-loomer-banned-from-1820062169 (Ex. 13); Benny Johnson, Activists Jump
  California Governor’s Mansion Wall in Sombreros, Ponchos — Get Arrested, Daily Caller


                                                 6
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 8 of 20



  Ms. Loomer is also running for Congress in Florida. Am. Compl. ¶ 23.

         Ms. Loomer filed the operative complaint on August 5, 2019, asserting claims for

  defamation, defamation per se, and defamation by implication. See generally id. In providing the

  basis for each claim, she identifies two statements: (1) Facebook’s designation of her as “a

  dangerous individual” as the basis for removing her Facebook accounts, id. ¶ 30; and (2) the

  alleged implication—based on the CNN Article—that Facebook removed her accounts because

  she had “promote[d] or engage[d] in violence and hate,” id. ¶ 29. Elsewhere in the Amended

  Complaint, she points to statements she attributes to Facebook even though she does not allege

  Facebook ever uttered them. Specifically, she alleges that a quote by a Democratic Congressional

  Campaign Committee spokesperson referring to Ms. Loomer as a “white nationalist” in a Miami

  Herald article about her Congressional campaign “obviously was generated by and emanates from

  Defendant Facebook,” id. ¶ 23, and that Facebook has led others “to believe that she is dangerous

  and a domestic terrorist against Muslims in particular,” id. ¶ 32. See also id. ¶ 45 (alleging

  Facebook implied that Ms. Loomer is a “domestic Jewish female terrorist”). Ms. Loomer seeks

  more than $3 billion in damages. See id. at 10. Along with this motion, Facebook has filed a

  motion to transfer this case to the Northern District of California.




  (Jan. 30, 2019), available at https://dailycaller.com/2019/01/30/activists-jump-ca-governors-
  mansion-wall (Ex. 14); Joe Tacopino, Far-right activist sets up ‘caravan sanctuary’ on Nancy
  Pelosi’s lawn, New York Post (Jan. 14, 2019), available at https://nypost.com/2019/01/14/far-
  right-activist-sets-up-caravan-sanctuary-on-nancy-pelosis-lawn/ (Ex. 15); Natalie Martinez, In the
  past 24 hours, Alex Jones and Laura Loomer have taken to Instagram to promote white
  nationalism, Media Matters (Apr. 11, 2019), available at https://www.mediamatters.org/alex-
  jones/past-24-hours-alex-jones-and-laura-loomer-have-taken-instagram-promote-white-
  nationalism (Ex. 16).


                                                    7
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 9 of 20



                                        III.    ARGUMENT

         Under Rule 12(b)(6), a plaintiff must set forth “a claim to relief that is plausible on its

  face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). While the Court must accept well-

  pleaded factual allegations as true, it need not accept “[l]egal conclusions without adequate factual

  support.” Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011). These “[f]actual allegations

  must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

  Further, in deciding such a motion, the Court may consider documents on which the complaint

  relies and documents subject to judicial notice—here, the DIO policy, Ms. Loomer’s website, and

  the news articles described in Section II. Supra at 3 n.2. Deciding whether a complaint states a

  plausible claim is “a context-specific task that requires the reviewing court to draw on its judicial

  experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Where, as here, a

  plaintiff has not “not nudged [her] claims across the line from conceivable to plausible,” the

  complaint “must be dismissed.” Twombly, 550 U.S. at 570.

         Ms. Loomer has failed to state claims for defamation, defamation per se, or defamation by

  implication. Such claims require her to allege a defamatory statement is false, unprivileged, was

  made with the requisite level of fault, and caused damage. See Cal. Civ. Code §§ 44-46 (California

  law); Turner, 879 F.3d at 1262 (Florida law). 10 Because Ms. Loomer has failed to plausibly allege




  10
     Facebook bases its arguments on First Amendment principles. Should a choice-of-law analysis
  become necessary, California law applies. Facebook’s Terms of Service—to which Loomer
  agreed—state that California law governs any “claim, cause of action, or dispute” a user has “that
  arises out of or relates to these Terms or the Facebook Products.” See Transfer Mot. at 3.
  Moreover, California has the “most significant relationship” to this case, as Facebook decided to
  deactivate Ms. Loomer’s account there. See Michel v. NYP Holdings, Inc., No. 14-62649-CIV,
  2015 WL 1285309, at *3 (S.D. Fla. Mar. 4, 2015) (applying New York law to claim by Florida
  plaintiff where New York-based defendant “researched and wrote” the allegedly defamatory
  statements in New York), aff’d in relevant part, 816 F.3d 686 (11th Cir. 2016). In any event, the
  elements of defamation relevant to this motion are substantially similar under both California and


                                                   8
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 10 of 20



  any false and defamatory statements, or that Facebook acted with actual malice (the applicable

  standard of fault), the Court should dismiss her complaint. Further, to the extent Ms. Loomer

  challenges Facebook’s decision to disable her account, the First Amendment also bars her claim.

         A.      Ms. Loomer Fails to Allege Any False and Defamatory Statements.

         Under the First Amendment, “there can be no false ideas.” Gertz v. Robert Welch, Inc.,

  418 U.S. 323, 339-40 (1974). Accordingly, “statements that are not readily capable of being

  proven false and statements of pure opinion are protected from defamation actions.” Turner, 879

  F.3d at 1262-63; see also Keller v. Miami Herald Publ’g Co., 778 F.2d 711, 717 (11th Cir. 1985)

  (“Opinions are protected from defamation actions by the first amendment.”); Underwager v.

  Channel 9 Australia, 69 F.3d 361, 366 (9th Cir. 1995) (First Amendment shields “statements

  of opinion on matters of public concern that do not contain or imply a provable factual

  assertion”). This is because “[h]owever pernicious an opinion may seem, we depend for its

  correction not on the conscience of judges and juries but on the competition of other ideas.” Gertz,

  418 U.S. at 339-40. “Whether the statement is one of fact or opinion [is a] question[] of law for

  the court.” Turner, 879 F.3d at 1262-63; see also Rodriguez v. Panayiotou, 314 F.3d 979, 985-86

  (9th Cir. 2002) (“[W]hether an allegedly defamatory statement constitutes fact or opinion is a

  question of law for the court to decide.”).

         Applying this principle, courts have long held that assertions of bigotry, racism, prejudice,

  and political extremism are in the eye of the beholder, and therefore constitute subjective opinion

  that cannot be the basis for a defamation claim. See, e.g., Buckley v. Littell, 539 F.2d 882, 893-95

  (2d Cir. 1976) (description of plaintiff as a “fellow traveler” of “fascist[s]” and the “radical right”




  Florida law. Compare Turner, 879 F.3d at 1262 (Florida law), with Cal. Civ. Code §§ 44-46
  (California law).


                                                    9
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 11 of 20



  could not “be regarded as having been proved to be statements of fact . . . because of the

  tremendous imprecision of the meaning and usage of these terms in the realm of political debate”);

  Standing Comm. on Discipline v. Yagman, 55 F.3d 1430, 1440 (9th Cir. 1995) (describing judge

  as “anti-Semitic” was non-actionable opinion); Forte v. Jones, No. 11-cv-0718, 2013 WL

  1164929, at *6 (E.D. Cal. Mar. 20, 2013) (“[T]he allegation that a person is a ‘racist’. . . is not

  actionable because the term ‘racist’ has no factually-verifiable meaning.”); Stevens v. Tillman, 855

  F.2d 394, 402 (7th Cir. 1988) (allegation that plaintiff was a “racist” was not actionable). 11

          Accusations that a plaintiff is “dangerous” are similarly non-actionable. See Del Fuoco v.

  O’Neill, No. 8:09-CV-1262, 2011 WL 601645, at *5–6 (M.D. Fla. Feb. 11, 2011) (granting motion

  to dismiss and finding that statement that the plaintiff was “bizarre and dangerous” was protected

  opinion); Stevens v. Mavent, Inc., No. SA CV 07-245, 2008 WL 2824956, at *7 (C.D. Cal. July

  21, 2008) (statement that plaintiff was “dangerous” was protected opinion as a matter of law);

  Montgomery v. Risen, 875 F.3d 709, 714 (D.C. Cir. 2017) (characterization of plaintiff’s software



  11
     See also, e.g. Edelman v. Croonquist, No. 09-CV-1938, 2010 WL 1816180, at *6 (D.N.J. May
  4, 2010) (“The . . . characterization of [plaintiffs] as racists is a subjective assertion, not sufficiently
  susceptible to being proved true or false to constitute defamation.”); Squitieri v. Piedmont Airlines,
  Inc., No. 3:17CV441, 2018 WL 934829, at *4 (W.D.N.C. Feb. 16, 2018) (“Statements indicating
  that Plaintiff is racist are clearly expressions of opinion that cannot be proven as verifiably true or
  false.”); Smith v. Sch. Dist. of Phila., 112 F. Supp. 2d 417, 429 (E.D. Pa. 2000) (accusation that
  plaintiff was “racist and anti-Semitic” was not actionable because it was “merely non-fact based
  rhetoric”); Jackson v. United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv.
  Workers Int’l Union, No. 2:07-cv-461, 2009 WL 10704261, at *39 (N.D. Ala. Feb. 23, 2009)
  (statement that plaintiff “was a ‘racist’ and a ‘radical’” non-actionable); Raible v. Newsweek, Inc.,
  341 F. Supp. 804, 807 (W.D. Pa. 1972) (“We hold that to call a person a bigot or other appropriate
  name descriptive of his political, racial, religious, economic or sociological philosophies gives no
  rise to an action for libel.”); McCaskill v. Gallaudet Univ., 36 F. Supp. 3d 145, 159 (D.D.C. 2014)
  (statement that plaintiff was “anti-gay” was non-actionable); Ward v. Zelikovsky, 643 A.2d 972,
  983 (N.J. 1994) (accusation that plaintiffs “hate[d] . . . Jews” non-actionable); Condit v. Clermont
  Cty. Rev., 675 N.E.2d 475, 478 (Ohio Ct. App. 1996) (“Numerous courts have concluded that
  allegations of fascism, anti-Semitism, or other accusations of ethnic bigotry are not actionable as
  defamation.”) (collecting cases).


                                                      10
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 12 of 20



  as an “elaborate and dangerous hoax[]” was protected opinion as a matter of law). Such terms are

  “so debatable, loose and varying” in meaning that they are “insusceptible to proof of truth or

  falsity.” Buckley, 539 F.2d at 894; see also Farah v. Esquire Magazine, Inc., 736 F.3d 528, 534-

  35 (D.C. Cir. 2013) (affirming dismissal and noting that, “[w]here a statement is so imprecise or

  subjective that it is not capable of being proved true or false, it is not actionable in defamation.”).

         So too here. The phrases “dangerous” and “promotes hate” are “so debatable, loose and

  varying” in meaning that they are “insusceptible to proof of truth or falsity.” Buckley, 539 F.2d

  882, at 895. Ms. Loomer is, by her own admission, a controversial figure. She has called Islam a

  “cancer on society” and “cancer on humanity” and advocated for laws prohibiting Muslims from

  serving in public office. Ex. 16. She has advocated a “non Islamic form of [U]ber or [L]yft” so

  she doesn’t have to “support another Islamic immigrant driver.” Ex. 13. And she has appeared

  with or expressed support for individuals widely regarded as advocating or being associated with

  white nationalism. Exs. 8, 9. While Ms. Loomer may not believe she is “dangerous” or has

  “promoted hate,” others disagree—as demonstrated by her admission that she has been widely

  banned from social media platforms and other online services.             Ex. 5.    Where “different

  constituencies can hold different—and completely plausible—views of Plaintiff’s actions,

  statements characterizing those actions constitute protected opinion.” McCaskill, 36 F. Supp. 3d

  at 159 (reference to plaintiff as “anti-gay” was non-actionable opinion). The opinions Facebook

  allegedly expressed are more than plausible. See also, e.g., Seelig v. Infinity Broad. Corp., 97 Cal.

  App. 4th 798, 810 (2002) (there can be no liability for “statements of the speaker’s subjective

  judgment”); Ctr. for Immigration Studies v. Cohen, No. CV 19-0087, 2019 WL 4394838, at *4

  (D.D.C. Sept. 13, 2019) (Southern Poverty Law Center’s designation of plaintiff as a “hate group”




                                                    11
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 13 of 20



  does not constitute a false statement of “fact,” since “whether or not SPLC adhered to its definition

  to designate [plaintiff] to be a hate group is an entirely subjective inquiry”).

         This doctrine applies with special force where, as here, the speaker outlines the basis for

  its opinion. Ms. Loomer admits Facebook explained it considers several factors in deciding

  whether someone has violated its DIO policy, including “whether the person has been identified

  with a hateful ideology” and “whether they have had pages or groups removed from Facebook for

  violating hate speech rules.” Am. Compl. ¶ 8. Ms. Loomer does not claim that no one has

  associated her with hateful ideology, and admits that Facebook had previously suspended her

  account for 30 days. Id. ¶¶ 12-13. Under both California and Florida law, a statement constitutes

  protected opinion when it is based on disclosed facts, which are not themselves actionable. See

  Gardner v. Martino, 563 F.3d 981, 987 (9th Cir. 2009) (“[W]hen a speaker outlines the factual

  basis for his conclusion, his statement is not defamatory and receives First Amendment

  protection.”); Turner, 879 F.3d at 1262-63 (statement that coach engaged in “homophobic

  taunting” protected where it was based on facts that other players taunted plaintiff, coach knew

  about it, and coach gave plaintiff a male blow-up doll).

         Nor can Ms. Loomer cherry-pick phrases from the broader DIO policy to claim that

  Facebook implied she “promotes violence” or is a “white nationalist” or a “domestic terrorist”—

  the latter two of which she does not even allege Facebook actually uttered. See Am. Compl.

  ¶¶ 23, 32. A plaintiff alleging defamation by implication must show not only that the alleged

  implication was “reasonable,” but also that the speaker “intended to convey the defamatory

  implication.” Dodds v. Am. Broad. Co., 145 F.3d 1053, 1064 (9th Cir. 1998). No reasonable




                                                    12
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 14 of 20



  reader could take from the CNN article or DIO policy that Facebook implied these facts. 12

         The statement concerning violence—that Facebook has “always banned individuals or

  organizations that promote or engage in violence”—concerns Facebook’s historical practices, not,

  as Ms. Loomer claims, the specific “justification” for banning her. Am. Compl. ¶ 6. To the

  contrary, the factors identified in the CNN Article all relate to the DIO policy’s prohibition against

  individuals and organizations affiliated with “organized hate,” and the Civil Rights Audit confirms

  that her account and others were removed for violating the DIO policy by “amplify[ing] or

  traffic[king] in hate.” Id. ¶ 27. Similarly, Ms. Loomer identifies no Facebook statement from

  which one could plausibly conclude she is a “terrorist.” That the DIO policy also prohibits

  accounts associated with terrorism is irrelevant, as it does not purport to forbid only terrorism. Id.

  ¶ 9; see also Ex. 4. This Court should not find, as Ms. Loomer urges, “a defamatory meaning

  which [Facebook’s statements] do[] not convey to a lay reader.” Forsher v. Bugliosi, 26 Cal. 3d

  792, 803 (1980) (rejecting claim that a book defamed the plaintiff by repeatedly connecting him

  with events related to a murder); see also, e.g., Rubin v. U.S. News & World Report, Inc., 271 F.3d

  1305 (11th Cir. 2001) (article discussing illegal practices found in the international gold trade did

  not state or imply that plaintiff, a gold refiner who was quoted in the article, engaged in such

  practices); Bartholomew v. YouTube, LLC., 17 Cal. App. 5th 1217, 1229 (2017) (linking to

  explanation of types of content that will be removed from website did not state that plaintiff had

  committed each and every one of those offenses).



  12
    Indeed, Ms. Loomer’s claim based on the quote in the Miami Herald (Am. Compl. ¶ 23) does
  not even satisfy the first element of a defamation claim, i.e., it must be a statement by the
  defendant. See, e.g., Five for Entm’t S.A. v. Rodriguez, No. 11-24142-CIV, 2013 WL 4433420, at
  *6 (S.D. Fla. Aug. 15, 2013). Ms. Loomer does not claim Facebook called her a “white
  nationalist,” and she alleges no facts to support her conclusion that term “emanate[d]” from
  Facebook, much less that it “obviously” did so. Am. Compl. ¶ 23.


                                                   13
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 15 of 20



            B.      Ms. Loomer Fails to Plead that Facebook Acted with Actual Malice.

            Even if the Court could conclude that the reference to Ms. Loomer as “dangerous” or

  “promot[ing] or engag[ing] in … hate” states provably false facts, and even if Facebook made the

  statements she alleges it did, the Amended Complaint would still fail as a matter of law because it

  does not and cannot plausibly allege the requisite level of fault.

            Under the First Amendment, a public figure “may recover for injury to reputation only

  on clear and convincing proof of ‘actual malice,’” a state of mind defined as “knowledge of

  . . . fals[ity] or . . . reckless disregard of whether it was false or not.” Gertz, 418 U.S. at 342

  (citing N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964)); see also Michel, 816 F.3d at

  702; Manzari v. Associated Newspapers Ltd., 830 F.3d 881, 891 (9th Cir. 2016). Ms. Loomer

  essentially concedes she is a public figure. She alleges she “is a well-known conservative

  investigative journalist” and “a conservative Jewish female activist.” Am. Compl. ¶¶ 1-2 (at 2).

  Indeed, Ms. Loomer does not even bother to allege Facebook acted with negligence (the standard

  for a private figure); instead, she pleads only a bare-bones recitation of the actual malice standard,

  thereby tacitly admitting her public-figure status. Id. ¶¶ 31, 38, 44. Moreover, she has garnered

  extensive media coverage for her extreme views and political stunts, and describes herself as the

  “most banned woman in the world.” 13 Accordingly, this Court can and should hold that Ms.

  Loomer is a public figure. See, e.g., Fairbanks v. Roller, 314 F. Supp. 3d 85, 88 (D.D.C. 2018)

  (self-described “political activist and a grassroots journalist who uses social media to reach the

  public” qualified as a public figure); Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1190 (9th

  Cir. 1989) (“prominent and outspoken feminist author and activist” was a public figure).

            Because the Amended Complaint concedes Ms. Loomer is a public figure, she must show


  13
       See supra at 6; see also Ex. 5.


                                                   14
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 16 of 20



  Facebook acted with actual malice. “The standard of actual malice is a daunting one.” Howard v.

  Antilla, 294 F.3d 244, 252 (1st Cir. 2002) (quoting McFarlane v. Esquire Magazine, 74 F.3d 1296,

  1308 (D.C. Cir. 1996)). A plaintiff must allege facts sufficient to give rise to a reasonable inference

  that the false statement was made “with knowledge that it was false or with reckless disregard of

  whether it was false or not.” N.Y. Times, 376 U.S. at 279-80. The test is not an objective one. See

  St. Amant v. Thompson, 390 U.S. 727, 731 (1968). Rather, courts ask “whether the defendant,

  instead of acting in good faith, actually entertained serious doubts as to the veracity of the

  published account, or was highly aware that the account was probably false.” Michel, 816 F.3d at

  702-03. 14

          “[A]fter Iqbal and Twombly, every circuit that has considered the matter has applied the

  Iqbal/Twombly standard and held that a defamation suit may be dismissed for failure to state a

  claim where the plaintiff has not pled facts sufficient to give rise to a reasonable inference of actual

  malice.” Michel, 816 F.3d at 702 (affirming dismissal on this basis). Dismissal for failure to

  plausibly plead actual malice “makes particular sense” in public-figure suits like this one, where

  “there is a powerful interest in ensuring that free speech is not unduly burdened by the necessity

  of defending against expensive yet groundless litigation.” Id. Accordingly, courts routinely

  dismiss such claims under Rule 12(b)(6) where, as here, the plaintiff merely recites the legal

  standard. See, e.g., Schatz v. Republican State Leadership Comm., 669 F.3d 50, 58 (1st Cir. 2012);

  Biro v. Condé Nast, 807 F.3d 541, 546 (2d Cir. 2015); Mayfield v. NASCAR, Inc., 674 F.3d 369,



  14
     The Supreme Court has decided that this showing can be inferred where, for example, “a story
  is fabricated by the defendant, is the product of his imagination, or is based wholly on an unverified
  anonymous telephone call,” or where the “publisher’s allegations are so inherently improbable that
  only a reckless man would have put them in circulation.” St. Amant, 390 U.S. at 732. Additionally,
  “the failure to investigate, standing alone, does not give rise to a conclusion that the defendants
  acted with actual malice[; r]ather, the plaintiff must plead facts giving rise to a reasonable inference
  that the defendants acted to intentionally avoid learning the truth.” Michel, 816 F.3d at 704.


                                                    15
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 17 of 20



  378 (4th Cir. 2012); Arpaio v. Cottle, No. 18-cv-02387, 2019 WL 3767104, at *4 (D.D.C. Aug. 9,

  2019) (dismissing claim where plaintiff “[did] no more than recite the applicable legal standard”

  and offer “unadorned claim[s] of animus and bias,” which “come nowhere close” to plausibly

  pleading actual malice); Fairbanks, 314 F. Supp. 3d at 92 (dismissing complaint where plaintiff

  alleged that defendant knew her statement was false, failed to follow “professional standards of

  journalism,” and had a “motive to smear” plaintiff).

         Ms. Loomer’s actual malice allegations are conclusory and insufficient. Ms. Loomer

  claims, for example, that Facebook’s “statements were published with malice, as Defendant

  Facebook knew that they were false and misleading, or at a minimum acted and published with a

  reckless disregard for the truth.” Am. Compl. ¶ 31. She alleges Facebook “knew that Ms. Loomer

  had never once promoted or engaged in violence and hate, and that Ms. Loomer was not a

  ‘dangerous’ individual.” Id. ¶ 19. These allegations do not pass muster under Iqbal and Twombly:

  They “amount to little more than ‘[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements,’ which are insufficient to support a cause of action.”

  Michel, 816 F.3d at 704 (quoting Iqbal, 556 U.S. at 678) (disregarding allegations that defendants

  were “reckless” in publishing article). On this basis alone, the Court should dismiss the Amended

  Complaint.

         Nor can Ms. Loomer cure this deficiency by amendment. Given Ms. Loomer’s widely

  reported controversial statements and actions and her admission that numerous other companies

  have banned her for this and similar behavior, Facebook’s decision to deactivate her accounts for

  violating its policies is, at a minimum, “one of a number of possible rational interpretations” of

  her actions and public statements. Pape, 401 U.S. at 290. Where a statement is open to multiple

  interpretations, a defendant cannot be liable if it believed its interpretation to be true. See CACI




                                                  16
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 18 of 20



  Premier Tech., Inc. v. Rhodes, 536 F.3d 280, 296 (4th Cir. 2008) (no actual malice where defendant

  adopted one of at least two “rational interpretations” of underlying facts).        Ms. Loomer’s

  disagreement with Facebook’s decision does not make it false, nor can she plausibly allege that

  Facebook knew that she was not “dangerous” or “promoting hate” when it determined that she

  violated its policies. Accordingly, the Court should dismiss her suit with prejudice.

         C.      The First Amendment Protects Facebook’s Decision to Disable Ms. Loomer’s
                 Accounts. 15

         At bottom, Ms. Loomer’s lawsuit reflects her disagreement with Facebook’s decision to

  disable her accounts. Ms. Loomer alleges that “[i]n issuing the ban against Ms. Loomer,”

  Facebook “publicly designated her as ‘dangerous.’” Am. Compl. ¶ 7; see also, e.g., id. ¶ 24 (“The

  Miami Herald article even cites the fact that Plaintiff Loomer was banned from Defendant

  Facebook. Defendant Facebook is therefore, in effect, re-libeling her.”). Tellingly, she alleges no

  harm stemming from Facebook’s statements, as distinct from its decision to ban her. To the extent

  Ms. Loomer targets Facebook’s editorial decisions, her claims fail.

         The First Amendment protects Facebook’s decision to disable Ms. Loomer’s accounts.

  “[O]nline publishers have a First Amendment right to distribute others’ speech and exercise

  editorial control on their platforms.” La’Tiejira v. Facebook, Inc., 272 F. Supp. 3d 981, 991-22

  (S.D. Tex. 2017); see also, e.g., Jian Zhang v. Baidu.com Inc., 10 F. Supp. 3d 433, 438-39

  (S.D.N.Y. 2014) (when online platforms “select and arrange others’ materials, and add the all-

  important ordering that causes some materials to be displayed first and others last, they are



  15
     Section 230 of the Communications Decency Act, 47 U.S.C. § 230, also protects Facebook’s
  decision. With limited exceptions not relevant here, Section 230(c) prohibits all civil claims
  against an online publisher such as Facebook based on its decisions to publish or remove third-
  party content. See Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006); see also,
  e.g., Am. Income Life Ins. Co. v. Google, Inc., No. 2:11-CV-4126, 2014 WL 4452679, at *6 (N.D.
  Ala. Sept. 8, 2014).


                                                  17
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 19 of 20



  engaging in fully protected First Amendment expression”). For example, in e-ventures Worldwide,

  LLC v. Google, Inc., No. 2:14-cv-646, 2017 WL 2210029, at *4 (M.D. Fla. Feb. 8, 2017), the court

  dismissed a claim premised on Google’s removal of the plaintiff’s websites from search engine

  results because the plaintiff had allegedly violated Google’s policies. The court held that the First

  Amendment “protects these decisions, whether they are fair or unfair, or motivated by profit or

  altruism.” Id. Accordingly, in Ms. Loomer’s prior lawsuit against Facebook, the court held that

  “selective censorship” “is not actionable under the First Amendment unless perpetrated by a state

  actor.” Freedom Watch, Inc., 368 F. Supp. 3d at 41. The same is true here.

                                       IV.     CONCLUSION

         For these reasons, Facebook respectfully asks the Court to grant this motion and dismiss

  the case with prejudice under Federal Rule of Civil Procedure 12(b)(6).

                                   REQUEST FOR A HEARING

         In accordance with Local Rule 7.1(b)(2), Facebook requests a hearing focused on the legal

  issues raised by this motion.



  Dated: September 16, 2019

                                                 s/Brian W. Toth
                                                 GELBER SCHACHTER & GREENBERG, P.A.
                                                 Brian W. Toth
                                                 Florida Bar No. 57708
                                                 Natalia B. McGinn
                                                 Florida Bar No. 1011385
                                                 1221 Brickell Avenue, Suite 2010
                                                 Miami, Florida 33131
                                                 Phone: (305) 728-0965
                                                 btoth@gsgpa.com
                                                 nmcginn@gsgpa.com

                                                 DAVIS WRIGHT TREMAINE LLP




                                                   18
Case 9:19-cv-80893-RS Document 25 Entered on FLSD Docket 09/16/2019 Page 20 of 20



                                      Laura R. Handman*
                                      Alison Schary*
                                      Chelsea T. Kelly*
                                      1919 Pennsylvania Avenue, N.W.
                                      Suite 800
                                      Washington, DC 20006
                                      Phone: (202) 973-4224
                                      laurahandman@dwt.com
                                      alisonschary@dwt.com
                                      chelseakelly@dwt.com

                                      *Admitted pro hac vice

                                      Counsel for Defendant Facebook, Inc.




                                       19
